Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
After a tier III Superintendent’s hearing, petitioner was found guilty of assault and conspiracy for his involvement in the death of another inmate. In arriving at his determination, the Hearing Officer relied on in camera testimony, reports of correction officers who interviewed the informants, and several written statements by the informants themselves which were relevant, probative and quite detailed. Under the circumstances, the record contained sufficient material to enable the *974Hearing Officer to assess the informants’ credibility and the reliability of their information even though he did not conduct independent interviews with the confidential informants (see, Matter of Santiago v Hoke, 183 AD2d 978, 979, lv denied 80 NY2d 757; Matter of Moore v Coughlin, 170 AD2d 723; Matter of Gibson v LeFevre, 133 AD2d 978, 980; cf., Matter of Wynter v Jones, 135 AD2d 1032). This information, coupled with the testimony taken at the hearing, constituted substantial evidence to find petitioner guilty of conspiracy (see, 7 NYCRR 270.3 [b]; Matter of Moore v Coughlin, supra, at 724; Matter of Diaz v Coughlin, 134 AD2d 668, 669). Furthermore, there is no merit to petitioner’s contention that the misbehavior report failed to provide him with adequate notice of the charges against him (see, Matter of Morales v Senkowski, 165 AD2d 393, 395; see also, Matter of Martin v Coughlin, 173 AD2d 1039; Matter of Vogelsang v Coombe, 105 AD2d 913, affd 66 NY2d 835) or that he was denied adequate employee assistance (see, Matter of Santiago v Hoke, supra, at 980).
Mikoll, J. P., Levine, Mahoney, Casey and Harvey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.